In State ex rel. Modern Lumber  Millwork Co. v. MacDuff,ante p. 528, 297 P. 733, relator appealed from a judgment *Page 704 
denying a writ of mandate to require the Tacoma Building Inspector to issue to the relator a building permit. That judgment was reversed and the cause remanded with instructions to issue the writ.
In the case at bar the appeal is prosecuted from judgment directing a writ of mandate for the issuance to the relator of a building permit. In conformity with the former opinion, in which is fully discussed the same question of law raised by this appeal, the judgment is affirmed.
 *Page 1